389 F.2d 1003
Fred Guadalupe TRUJILLO, Appellant,v.Wayne K. PATTERSON, Warden Colorado State Penitentiary, Appellee.
No. 9209.
United States Court of Appeals Tenth Circuit.
April 18, 1967.

Lowell M. Fortune, Denver, Colo., for appellant.
Paul D. Rubner, Denver, Colo., for appellee.
Before BREITENSTEIN and HILL, Circuit Judges, and BROWN, District judge.
PER CURIAM.


1
The trial judge, in his order denying the petition for a writ of habeas corpus, very ably stated the case, the issues involved and his reasons for denying the writ.  We are in complete agreement with the trial judge and affirm the order of dismissal upon the grounds set forth therein.  266 F. Supp. 901.